Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/2/21.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites “the irradiating light has sufficient radiant power to separate the amine-based ligand and excess chalcogen atoms from the transition metal chalcogenide precursor”.  Applicant’s original disclosure makes no mention of “excess chalcogen atoms” nor does it described any act of such excess chalcogen atoms undergoing “separation”; only “separation of the ligand” has been disclosed.   
Claim 15 recites “decomposing at least a portion of the layer by separating the amine-based ligand and excess chalcogen atoms from the precursor material…by application of light having radiant power sufficient to decompose the portion of the layer,”.  Applicant’s original disclosure makes no mention of “excess chalcogen atoms” nor does it describe any act of such excess chalcogen atoms undergoing “separating”; only “separation of the ligand” has been disclosed.   
Claim 15 recites: “the transition metal chalcogenide thin film is formed at a temperature below its recrystallization temperature”. Applicant’s original disclosure makes no mention of “recrystallization temperature” nor does it describe any formation of the film specifically at temperature below its recrystallization temperature, there is not establishment of this particular threshold.
The other dependent claims do not cure the defects of the claims from which they depend.

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the irradiating light has sufficient radiant power to separate the amine-based ligand and excess chalcogen atoms from the transition metal chalcogenide precursor”.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, there is no basis to establish what amount of chalcogen atoms is particularly in “excess’ with respect to.  For purposes of examination, “excess chalcogen atoms” will be interpreted as at least inclusive of any atoms from which the ligand has been separated from.
Claim 15 recites the limitation “decomposing at least a portion of the layer by separating the amine-based ligand and excess chalcogen atoms from the precursor material…”.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, there is no basis to establish what amount of chalcogen atoms is particularly in “excess’ with respect to.  For purposes of examination, “excess chalcogen atoms” will be interpreted as at least inclusive of any atoms from which the ligand has been separated from.
Claim 15 recites the limitation “low temperature” which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is indefinite as to what thermal threshold divides what temperatures are included vs excluded with respect to the scope of the claims.  Is “low temperature” less than 0, 5, 10, 20 , 30 , 40 , 50 , 70,, 100, 200, 500oC  etc, or some subset therebetween?  For purposes of examination “low temperature will be interpreted as at least inclusive of any such temperatures.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al (US 2007/0166645; hereafter Jeong).
Claim 1: Jeong teaches a method of manufacturing transition metal chalcogenide thin films (See, for example, abstract, [0014-0023), comprising operations of: 
forming a transition metal chalcogenide precursor on a substrate (See, for example, abstract, [0015] [0060]); 
and irradiating light onto the transition metal chalcogenide precursor, the light having a sufficient radiant powder to decompose at least a portion of the transition metal chalcogenide precursor into an amorphous or crystallized area of the transition metal chalcogenide film (see, for example, [0063] wherein the curing is performed by UV light). 
Wherein the light includes light having a wavelength region of 200 to about 450 nm (see, for example, [0063]).
wherein the transition metal chalcogenides precursor includes an amine-based ligand (See, for example, abstract, [0037], [0044]).
Claim 2: Jeong further teaches wherein the transition metal chalcogenides precursor includes a material represented by: LMX.sub.n+m, where M is, In,  Sn,  Zn, Ga, Ge, Sb, Bi or Ti, L is an amine-based ligand coordinated to M, X is S, Se or Te, n is greater than 0 but less than or equal to 4, and m is greater than 0 but less than or equal to 12 (See, for example, [0036-44], [0047], examples). 
Claim 3: Jeong teaches UV curing as an alternative to thermal curing / annealing, (see, for example, [0063]) , Jeong is silent as to the temperature during periods of irradiation but where conditions are not stated, one of ordinary skill in the art would assume room temperature ~20-22oC). 
Claim 4: Jeong further teaches wherein the substrate is selected from the group consisting of a glass, sio2, al2o3, and plastic (See, for example, [0059]). 
Claim 7: Jeong further teaches wherein the operation of forming the transition metal chalcogenides precursor includes patterning the transition metal chalcogenides precursor to form the transition metal chalcogenides (See, for example, [0060], wherein the pattern deposited would conform to the pattern of delivery, such as the screen, print, or inkjet pattern during printing)
Claim 8: Jeong further teaches wherein the transition metal chalcogenides precursor is formed by a coating process, spinning, dipping, rolling, screen coating, spray coating spin casting, flow coating, ink jetting, or drop casting (see, for example, [0060]).
Claim 9: Jeong further teaches wherein the operation of forming the transition metal chalcogenides precursor is performed by applying a solution of the transition metal chalcogenides precursor onto the substrate. (See, for example, [0060], examples).
Claim 10 Jeong further teaches wherein the solution is selected from the group consisting of dimethylformamide, n-methyl-2-pyrrolidone, ether, ethylene glycol, ether, DMF, THF,  and combinations thereof. (See, for example, [0058]), 
Claim 11: Jeong further teaches  wherein the transition metal chalcogenide thin films includes a material represented by: MX.sub.n, where M is In,  Sn,  Zn, Ga, Ge, Sb, Bi or Ti, X is S, Se or Te, and n is greater than 0 but less than or equal to 4 (See, for example, Figures, abstract, [0064] examples). 
Claim 13: Jeong further teaches wherein an integrated circuit, an optoelectronic device, a sensor, or a wearable device comprises the transition metal chalcogenide thin film (See, for example, abstract,  [0003-7], [0014], [0043]). 
Claim 14: Jeong further teaches wherein the light used to cure the precursor into the chalcogenide is particularly tailored with respect to the bound ligand and the chalcogenide (See, for example, [0063]).  
Claim 15: Jeong teaches a method of low-temperature manufacturing a transition metal chalcogenide thin film (See, for example, abstract, [0063]).  
Forming a layer of precursor material onto a heat deformable polymer substrate (plastic) the precursor material comprising a transition metal chalcogenide precursor attached to an amine-based ligand (See, for example, abstract, [0015-0022], [0044], [0059] and examples),
Decomposing at least a portion of the layer (curing) by separating the amine-based ligand and excess chalcogen atoms from the precursor material in the portion of the layer by application of light having radiant power sufficient to decompose the portion of the layer (uv curing tailored to particular ligand and chalcogenide (See, for example, [0063], Fig 6, [0032])).  
Wherein the transition metal chalcogenide thin film is formed at a temperature below its recrystallization temperature (Such as room temperature)  (See, for example, [0063] Jeong is silent as to the temperature during periods of irradiation but where conditions are not stated, one of ordinary skill in the art would assume room temperature ~20-22oC). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Mitzi et al (US 2005/0009225; hereafter Mitzi).
Claim 6: Jeong teaches the method of claim 1 above wherein the ligand it taught to have a nitrogen atom with an unshared pair of electrons (see, for example, [0037]), but it does not explicitly teach one of the claimed species of ligand.  Mitzi teaches method of manufacturing transition metal chalcogenide thin films by deposition of a solution of metal chalcogenides precursor comprising nitrogenous ligands on a substrate (See, for example, abstract, [0041], [0165]).  Mitzi further teaches wherein the amine-based ligand is selected from the group consisting of NH.sub.4.sup.+, N.sub.2H.sub.5.sup.+, CH.sub.3NH.sub.3.sup.+, hydrazine, ethylenediamine, 2-aminoethanol, and combinations thereof and wherein such ligands  are desirable as they only weakly interact with the chalcogenide framework thus facilitate removal (see, for example, [0112-126] [0131]; particularly hydrazine compound is explicitly hydrazine).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an amine-based ligand selected from the group consisting of NH.sub.4.sup.+, N.sub.2H.sub.5.sup.+, CH.sub.3NH.sub.3.sup.+, hydrazine, ethylenediamine, 2-aminoethanol as such ligands perform predictably in chalcogenide precursors with the benefit of reduced interaction / lower energetic removal.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong as applied to claim 15 above, and further in view of Rudolph et al (US 2009/0191483; hereafter Rudolph).
Claim 16: Jeong teaches the method of claim 15 (above) but is silent as the lamp to layer separation.  Rudolph teaches a method of preparing patterned films via UV curing from precursors (See, for example, abstract, [0005], [0070-0071]).  Rudolph further demonstrates that it well known in the art that the distance between the UV lamp and surface receiving the radiation influences the degree of curing and is optimized with respect to other variables such as duration, intensity, distribution, desired resolution, chemisty, etc (See, for example, [0070]).  Rudolph further teaches wherein the separation distance between the UV lamp and the target surface  is commonly from about 2.54 to 25.4 cm (See, for example, [0071]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a lamp to layer separation distance of from 2.54-25.4 cm since such a distance is conventional in the art to predictably achieve UV curing, since  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.  Although such a range is not explicitly about 20 cm, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a distance within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).

Claim(s) 1-2, 4, 6-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitzi in view of Simonds et al (“Laser processing for thin film chalcogenide photovoltaics: a review and prospectus” J. Phontonics for Energy, Vol 5 2015, 050999-1 - 20; hereafter Simonds).

Claims 1: Mitzi teaches a method of manufacturing transition metal chalcogenide thin films (See, for example, abstract), comprising operations of: 
forming a transition metal chalcogenides precursor on a substrate (See, for example, abstract, [0041], [0165]); 
and irradiating light onto the transition metal chalcogenides precursor, the light having sufficient radiant powder to decompose at least a portion of the transition metal chalcogenide precursor into an amorphous or crystallized area of the transition metal chalcogenide film (see, for example,  Mitzi explicitly  teaches laser-based annealing (See, for example, [0093], as the energy for the annealing is solely derived from the laser, it must possess “sufficient radiant powder” since decomposition has occurred due solely to the act of the laser).  
wherein the transition metal chalcogenides precursor includes an amine-based ligand (such as hydrazinium / hydrazine / amine) (See, for example, abstract, [0039],  [0046], [0118], [0122-0125] [0131]).
Mitzi explicitly teaches laser annealing (See, for example, [0093]), but is silent as to wavelength of the annealing).  Simonds teaches a method of preparing thin film chalcogenides (See, for example, abstract).  Simonds further teaches using UV lasers, lasers of 248 nm, 355nm, and 457.9 nm; for achieving controlled surface modification and annealing  (see, for example, Fig 2-3, section 1, 2,  3.1.1, 3.2). Simonds further teaches wherein the wavelength is result effective depending on material being irradiated (See, for example, Fig 2-3, section 1, 2,  3.1.1, 3.2).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated irradiation in the UV wavelength, further 248 nm, or 355 nm as such a wavelength achieves the predictable result of laser annealing  and / or could be incorporated to enhance surface modification and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.  Additionally\ alternatively , it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a wavelength within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
Claim 2: Mitzi further teaches wherein the transition metal chalcogenides precursor includes a material represented by: LMX.sub.n+m, where M is, In,  Sn,  Zn, Ga, Ge, Sb, Bi or Ti, L is an amine-based ligand coordinated to M, X is S, Se or Te, n is greater than 0 but less than or equal to 4, and m is greater than 0 but less than or equal to 12 (See, for example, [0039-0041], [0115-0125], [0135-0149], and examples; hydrazine as hydrazine compound is taught as preferable). 
Claim 4: Mitzi further teaches wherein the substrate is selected from the group consisting of a polymer including polyimide (kapton), polycarbonate, a plastic materials, a ceramic including SiO.sub.2, Al.sub.2O.sub.3,  Si.sub.3N.sub.4, SiC, BN or combinations thereof, and combinations thereof (See, for example, [0106], claim 18, claim 28, Claim 40). 
Claim 6  Mitzi further teaches wherein the amine-based ligand is selected from the group consisting of NH.sub.4.sup.+, N.sub.2H.sub.5.sup.+, CH.sub.3NH.sub.3.sup.+, hydrazine, ethylenediamine, 2-aminoethanol, and combinations thereof (see, for example, [0112-126]; particularly hydrazine compound is explicitly hydrazine).
Claim 7: Mitzi explicitly teaches wherein the operation of forming the transition metal chalcogenides precursor includes patterning the transition metal chalcogenides precursor to form the transition metal chalcogenides (See, for example, [0086], [0159], [0198], wherein the pattern deposited would conform to the pattern of delivery, such as the stamp or print patterning during stamping or printing)
Claim 8: Mitzi further teaches wherein the transition metal chalcogenides precursor is formed by stamping, inkjet printing, spin coating, dipping or printing (see, for example, [0010], [0086]).
Claim 9: Mitzi further teaches wherein the operation of forming the transition metal chalcogenides precursor is performed by applying a solution of the transition metal chalcogenides precursor onto the substrate. (See, for example, [0086], examples).
Claim 10 Mitzi further teaches wherein the solution is selected from the group consisting of ethylenediamine, dimethylformamide, ethylene glycol, ether, DMF, HMPA, and combinations thereof. (See, for example, [0083], [0097], [0133], [0230], claim 2), 
Claim 11: Mitzi further teaches  wherein the transition metal chalcogenide thin films includes a material represented by: MX.sub.n, where M is In,  Sn,  Zn, Ga, Ge, Sb, Bi or Ti, X is S, Se or Te, and n is greater than 0 but less than or equal to 4 (See, for example, Figures, abstract, [0135-0149], and examples). 
Claim 13: Mitzi further teaches wherein an integrated circuit, an optoelectronic device, a sensor, or a wearable device comprises the transition metal chalcogenide thin film (See, for example, abstract,  [0006], [0007], [0013], [0018], [0023],[0050], [0053]). 
Claim 14: Mitzi further teaches wherein the light used to cure the precursor into the chalcogenide is sufficiently powerful to decompose / separate the ligand and excess atoms from the precursor and transition them to the chalcogenide (See, for example, [0093]).  

Claim(s) 1-4, 6-11 and 13-15 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shin et al (KR 10-2007-0080723 ;as provided by applicant in 9/20/21 IDS); hereafter Shin).
As anticipated: 
Claim 1: Shin teaches a method of manufacturing transition metal chalcogenide thin film (See, for example, abstract), comprising operations of: 
forming a transition metal chalcogenide precursor on a substrate (See, for example, abstract, pg 8); 
and irradiating light (UV rays) onto the transition metal chalcogenide precursor, the light having sufficient radiant power to decompose at least a portion of the transition metal chalcogenide precursor into an amorphous or crystallized area of the transition metal chalcogenide film (see, for example, abstract, pg 6-7 wherein the process it taught to yield a chalcogenide film from the precursor solely with the UV treatment (additional thermal curing step “may” further be included, thus optional; additionally as the same type of radiation and the same type of ligand are taught by the prior art as presently claimed, the resulting interaction of these two components would inherently result in the claimed decomposition (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977))).  
wherein the light includes light having a wavelength region of preferably 200 to 300 nm (see, for example, bottom of pg 6 of translation).
wherein the transition metal chalcogenides precursor includes an amine-based ligand (such as hydrazine, hydrazine, amine, NH4+, etc) (See, for example, abstract, pg 4 of translation). 

Alternatively as Obviated: 
Refer to the rejection above, although no explicit exemplary embodiment is provided with an amine-based ligand, Shin has explicitly taught the R group as being hydrazine, hydrazine, amine, NH4+ (See, for example, abstract, pg 4 of translation), therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated such an amine-based ligand since a reasonable expectation of success exists from choosing the specific taught species from explicitly taught lists.  Further when the species is clearly named, the species claim is anticipated (rendered obvious) no matter how many other species are additionally named.  Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).
Claim 2: Shin further teaches wherein the transition metal chalcogenides precursor includes a material represented by: LMX.sub.n+m, where M is Zn, Ga, In, Sn, L is an amine-based ligand coordinated to M, X is S, Se or Te, n is greater than 0 but less than or equal to 4, and m is greater than 0 but less than or equal to 12 (such as wherein R= hydrazine, hydrazine, amine, NH4+, etc) (See, for example, abstract, pg 4 of translation). 
Claim 3: Shin is silent as to the temperature during periods of UV irradiation; where conditions are not stated, one of ordinary skill in the art would assume room temperature ~20-22oC, as no elevated or reduced temperature is recited (see, for example, pg 6 of translation).   
Claim 4: Shin further teaches wherein the substrate is selected from the group consisting of a plastic, silica, alumina, (See, for example, translation pg 6). 
Claim 6: Shin further teaches wherein the amine-based ligand is hydrazine, hydrazone, amine, NH4+ (See, for example, abstract, pg 4 of translation). 
Claim 7: Shin further explicitly teaches wherein the operation of forming the transition metal chalcogenides precursor includes patterning the transition metal chalcogenides precursor to form the transition metal chalcogenides (See, for example, abstract, bottom of pg 6 of translation).
Claim 8: Shin further teaches wherein the transition metal chalcogenides precursor is formed by spin coating, dipping, roll coating, screen printing spray coating, flow coating, ink jet printing, drop casting or any general solution processing (see, for example, (pg 6 of translation)).
Claim 9: Shin further teaches wherein the operation of forming the transition metal chalcogenides precursor is performed by applying a solution of the transition metal chalcogenides precursor onto the substrate. (See, for example, pg 5-6 of translation, examples).
Claim 10 Shin further teaches wherein the solution is selected from the group consisting of dimethylformamide, ether, THF, dimethyl sulfoxide, methylpyrrolidone, DMF, and combinations thereof. (See, for example, pg 5 of translation). 
Claim 11: Shin further teaches wherein the transition metal chalcogenide thin films includes a material represented by: MX.sub.n, where M is Zn, Ga, In, Sn, X is S, Se or Te, and n is greater than 0 but less than or equal to 4 (See, for example, abstract, and examples). 
Claim 13: Shin further teaches wherein an integrated circuit, an optoelectronic device, a sensor, or a wearable device comprises the transition metal chalcogenide thin film (See, for example, abstract, pg 2, pg 7, and pg 8 of translation).
Claim 14: Shin further teaches wherein the light is solely used to cure the precursor into the chalcogenide is particularly tailored with respect to the bound ligand and the chalcogenide (See, rejection of claim 1 above). 
Claim 15: Shin teaches a method of low-temperature manufacturing a transition metal chalcogenide thin film (See, for example, abstract).  
Forming a layer of precursor material onto a heat deformable polymer substrate (plastic) the precursor material comprising a transition metal chalcogenide precursor attached to an amine-based ligand (See, for example, abstract, pg 6),
Decomposing at least a portion of the layer (curing) by separating the amine-based ligand and excess chalcogen atoms from the precursor material in the portion of the layer by application of light having radiant power sufficient to decompose the portion of the layer (uv curing solely used to convert precursor to chalcogenide (See, for example, abstract, pg 6-7, see too rejection of claim 1 above).  
Wherein the transition metal chalcogenide thin film is formed at a temperature below its recrystallization temperature (Such as room temperature)  (See, for example, pg 6-7; Shin is silent as to the temperature during periods of irradiation but where conditions are not stated, one of ordinary skill in the art would assume room temperature ~20-22oC). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 15 above, and further in view of Rudolph et al (US 2009/0191483; hereafter Rudolph).
Claim 16: Shin teaches the method of claim 15 (above) but is silent as the lamp to layer separation.  Rudolph teaches a method of preparing patterned films via UV curing from precursors (See, for example, abstract, [0005], [0070-0071]).  Rudolph further demonstrates that it well known in the art that the distance between the UV lamp and surface receiving the radiation influences the degree of curing and is optimized with respect to other variables such as duration, intensity, distribution, desired resolution, chemisty, etc (See, for example, [0070]).  Rudolph further teaches wherein the separation distance between the UV lamp and the target surface  is commonly from about 2.54 to 25.4 cm (See, for example, [0071]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a lamp to layer separation distance of from 2.54-25.4 cm since such a distance is conventional in the art to predictably achieve UV curing, since  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.  Although such a range is not explicitly about 20 cm, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a distance within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).

Response to Arguments
Applicant’s arguments filed 5/10/22 that Mitzi alone does not teach the newly added limitations are unconvincing in view of newly-incorporated Simonds, as discussed above.  With respect to this combination applicant has argued that Mitzi “relies on annealing by heat rather than irradiation of light”, and that Simonds teaches that laser induced modification results in heating.  The examiner notes that in addition to conventional thermal annealing,  Mitzi has explicitly taught “laser-based annealing” to achieve “decomposing”, thus instead of hot plate or oven heating the decomposition would be due to “sufficient radiant power” of the laser.  At least claim 1 does not exclude temperatures achieved by these prior art references. 
Applicant's arguments filed 5/10/22 with respect to Shin have been fully considered but they are not persuasive.  Specifically Applicant argues that Shin has taught a thermosetting step.  The examiner notes that Shin explicitly teaches that “it can be selectively exposed to ultraviolet light…the exposed portion is decomposed to the organic material R and ligand bound to the compound and a condensation reaction occurs between the compounds to form a hexagonal system of MX to form a crystal structure….The method may further include a step of thermosetting after the exposure step.”   (pg 6-7)  Thus the action of the light alone is sufficient to achieve the MX formation and the thermosetting step is optional, therefore the examiner maintains reliance upon Shin is apt.  
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712